             Case 2:19-cv-00352-SMJ                  ECF No. 23          filed 08/18/20     PageID.97 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                                                                        FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


           MICHAEL CHRISTIAN RADVANYI,                                                                        Aug 18, 2020
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-0352-SMJ
   DOC WORKER #1, CORRECTIONAL OFFICER                               )
  MCBRIDE, WASHINGTON STATE DEPARTMENT                               )
      OF CORRECTIONS and COMMUNITY
   CORRECTIONS OFFICER PAUL SANDOVAL,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED WITHOUT PREJUDICE pursuant to LCivR 41(b)(2).
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.




Date: 08/18/2020                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                             Allison Yates
